     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4555 Page 1 of 12



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9     JOHN RALPH,                                         Case No.: 17cv1332 JM(LL)
10                                       Plaintiff,
                                                          ORDER ON: (1) PLAINTIFF’S
11    HAJ, INC., et al.,                                  CORRECTED MOTION TO
                                                          REOPEN CASE AND CONFIRM
12                                    Defendants.         ARBITRATION AWARD; AND
13                                                        (2) DEFENDANT D.O.S. PIZZA
                                                          INC’S MOTION TO VACATE OR
14
                                                          MODIFY FINAL ARBITRATION
15                                                        AWARD
16
             Presently before the court is Plaintiff John Ralph’s Corrected Motion to Reopen Case
17
     and Confirm Arbitration Awards (Doc. No. 88), and Defendant D.O.S. Pizza Inc.’s
18
     (“D.O.S. Pizza” or “Defendant”) Motion to Vacate or Modify Final Arbitration Award,
19
     (Doc. No. 96). The motions have been fully briefed and the court finds them suitable for
20
     submission on the papers and without oral argument in accordance with Civil Local Rule
21
     7.1(d)(1). For the reasons set forth below, Plaintiff’s motion is granted and Defendant’s
22
     cross- motion is denied.
23
        I.      Background
24
             On June 19, 2017, Plaintiff filed suit in this court alleging violations of the Fair
25
     Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), California Labor Code sections 2802
26
     and 1194, and California Business and Professions Code section 17204, to recover
27
28

                                                      1
                                                                                   17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4556 Page 2 of 12



1    allegedly unreimbursed vehicle costs and unpaid minimum wages. (Doc. No. 1 at ¶ 2.) On
2    May 31, 2018, this court compelled the claims to arbitration. (Doc. No. 51.)
3          Between November 12-14, 2019, the parties attended an arbitration hearing before
4    arbitrator Harvey C. Berger. (Doc. No. 88-2 at 3.) Both parties were represented by
5    counsel and submitted comprehensive post-hearing briefs regarding the merits of the
6    claims, damages, fees and costs. (Doc. Nos. 88 – 4 – 86-7. 1) The parties jointly requested
7    an Interim Award be issued. The arbitrator issued a Revised Interim Award 2 on May 5,
8    2020. (Doc. No. 88-1.) The arbitrator’s final award ruled that Plaintiff was entitled to
9    $6,941.41 in unreimbursed business expenses under California Labor Code section 2802;
10   $6,941.41 in liquidated damages under California Labor Code section 1194; $1,538.67
11   interest on unpaid expense reimbursement; and $2,198.30 interest on liquidated damages;
12   for a total award of $17,619.79. (Doc. No. 88-2 at 16.) The arbitrator also awarded
13   Plaintiff’s counsel fees totaling $275,973.24 and awarded costs of $9,753.06. (Id. at 29.)
14         On September 15, 2020, Plaintiff filed a Corrected Motion to Reopen Case and
15   Confirm Arbitration Award, (Do. No. 88.) The motion had a noticed hearing date of
16   October 19, 2020.
17         On October 5, 2020, Defendants filed a one-page response to the motion, seeking
18   “an opportunity to review and comment on any proposed order” and that the action be
19   dismissed with prejudice as to Defendant D.O.S. Pizza, Inc. on the grounds that “the
20   governing arbitration agreement contains a binding class action waiver, and there remain
21   no other claims alleged against” it. (Doc. No. 89 at 2.) Asserting Plaintiff waived any
22
23
24   1
      Plaintiff’s exhibits include two post-hearing rely briefs rather than the post-hearing brief
25   and a post-hearing reply brief indicated on the docket. (Compare Doc. No. 88-4 with Doc.
     No. 88-6.)
26
27   2
      The Revised Interim Report was drafted due to a typographical error. After D.O.S. Pizza
     objected to the Revised Interim Award, the parties were asked to brief procedural and
28   mathematical errors in the Interim Award. (Doc. No. 88-1 at 3.)
                                                   2
                                                                                    17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4557 Page 3 of 12



1    claims against them by failing to pursue any joint employers claims in arbitration,
2    Defendants HAJ, Inc. and North County Pizza, Inc., sought dismissal of the first amended
3    complaint. (Id.)
4          On October 6, 2020, Plaintiff filed a reply which stated “[t]he parties agree that this
5    case should be reopened to confirm the arbitration award. Further, they agree that, after
6    confirmation, the action should be dismissed with prejudice.” (Doc. No. 90 at 1.) Plaintiff
7    also sought fees for his counsel’s efforts to obtain confirmation. (Id. at 2.)
8          On October 8, 2020, Defendants filed an Addendum to Defense Response to
9    Plaintiff’s Request to Reopen Case and Confirm Arbitration Award. (Doc. No. 91.) This
10   response was filed without leave of court. The addendum “request[ed] the court set dates
11   for briefing on modifying and/or vacating the award that is in line with the statutory
12   deadlines.” (Id at 2.) Defendants’ addendum overlooked the fact that by setting a hearing
13   date, a briefing schedule was already set, and also failed to demonstrate good cause.
14         On October 8, 2020, Plaintiff filed an Objection to Defendants’ Sur-Reply on the
15   grounds that it was filed after the close of briefing. (Doc. No. 92.)
16         In light of these circumstances, the court vacated the October 19, 2020, hearing date
17   and issued a briefing schedule giving Defendants until October 23, 2020 to file an
18   opposition and Plaintiff until October 30, 2020 to file a reply. The court cautioned
19   Defendants that the response “must show GOOD CAUSE why the court should not rely
20   on the Arbitrator’s Award as originally agreed by Defendants.” (Doc. No. 93.)
21         On October 30, 2020, Defendants filed Notice of Motion to Vacate or Modify
22   Arbitration Award. (Doc. No. 96.) The notice stated that Defendant D.O.S. Pizza was
23   moving to vacate or modify the award on the grounds that the arbitrator “exceeded his
24   powers and/or manifestly disregarded the law by creating a new cause of action for failure
25   to pay minimum wages based solely on a theory of under reimbursement of business
26
27
28

                                                   3
                                                                                      17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4558 Page 4 of 12



1    expenses.” 3 Separately, Defendant D.O.S filed a Memorandum of Points and Authorities
2    in Support of Motion to Vacate or Modify Arbitration Award, and collectively all
3    Defendants also “responded” a to Plaintiff’s Motion to Confirm Award. 4 (Doc. No. 97.)
4               On November 2, 2020, Plaintiff filed his Reply in Support of Motion to Reopen Case
5    and Confirm Arbitration Award and in Opposition to Defendants’ Motion to Vacate or
6    Modify Arbitration Award. (Doc. No. 98.)
7               On November 23, 2020, Defendant D.O.S Pizza filed its reply. (Doc. No. 100.)
8         II.      Legal Standards
9               “[T]he F[ederal A[rbitration] A[ct] provides no authorization for a merits review” of
10   an arbitration award. Biller v. Toyota Motor Corp., 668 F.3d 655, 664 (9th Cir. 2012).
11   Thus, judicial review of an award is “‘both limited and highly deferential’ and the
12   arbitration award ‘may be vacated only if it is ‘completely irrational’ or ‘constitutes
13   manifest disregard of the law.’” Comedy Club, Inc. v. Improv. W. Assocs., 553 F.3d 1277,
14   1288 (9th Cir. 2009) (quoting Poweragent Inc. v. Elec. Data Sys. Corp., 358 F.3d 1187,
15   1193 (9th Cir. 2004)); see also Aspic Eng’g & Const. Co. v. ECC Centcom Constructors
16   LLC, 913 F.3d 1162, 1166 (9th Cir. 2019) ([The Ninth Circuit has] held that arbitrators
17   ‘exceed their powers’ when the award is ‘completely irrational’ or exhibits a ‘manifest
18   disregard of the law.’”). Under the Federal Arbitration Act (“FAA”), a court must confirm
19   an arbitration award unless it finds specific grounds to vacate, modify, or correct it.
20   9 U.S.C. §§9-11; see also Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).
21   “Neither erroneous legal conclusions nor unsubstantiated factual findings justify federal
22   court review of an arbitral award under the FAA.” Aspic Eng’g & Constr. Co., 913 F.3d
23   at 1166.
24
25
     3
         Attached to the motion were 319 pages of exhibits. (See Doc. No. 96-1 at 4-323.)
26
27   4
      The court questions the necessity of Defendant needing to file its own motion as opposed
     to simply responding in opposition to the motion filed by Plaintiff.
28

                                                      4
                                                                                       17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4559 Page 5 of 12



1          Under section 10(a)(4) of the FAA, a district court may vacate an arbitration award
2    “where the arbitrators exceeded their powers.” This can occur either when arbitrators
3    express a “manifest disregard of law,” or “when they issue an award that is ‘completely
4    irrational.’” Bosack v. Soward, 586 F.3d 1096, 1104 (9th Cir. 2009) (quoting Comedy
5    Club, 553 F.3d at 1290). “[M]anifest disregard … requires something beyond and different
6    from a mere error in the law or failure on the part of the arbitrators to understand and apply
7    the law.” Id. (quoting Collins v. D.R. Horton, Inc., 505 F.3d 874, 879 (9th Cir. 2007)).
8    Rather, “[t]here must be some evidence in the record, other than the result, that the
9    arbitrators were aware of the law and intentionally disregarded it. Id. (quoting Lincoln
10   Nat’l Life Ins. Co. v. Payne, 374 F.3d 672, 675 (8th Cir. 2004)). Similarly, an arbitration
11   award is considered to be “completely irrational” when it “fails to draw its essence from
12   the agreement.” Comedy Club, 553 F.3d at 1288. “An award ‘draws its essence from the
13   agreement if the award is derived from the agreement, viewed in light of the agreement’s
14   language and context, as well as other indications of the parties’ intentions.’” Bosack,
15   586 F.3d at 1106 (quoting McGrann v. First Albany Corp., 424 F.3d 743, 749 (8th Cir.
16   2005)). Under this standard of review, the court decides “only whether the arbitrator’s
17   decision draws its essence from the contract, not the rightness or wrongness of the
18   arbitrator’s contract interpretation.” Aspic Eng’g & Constr. Co., 913 F.3d at 1166.
19   (citation and internal quotation marks omitted).
20         Additionally, 9 U.S.C. § 11(b) provides that a district court may modify or correct
21   an arbitration award “[w]here the arbitrators have awarded upon a matter not submitted to
22   them, unless it is a matter not affecting the merits of the decision upon the matter
23   submitted.” This provision permits courts to “strike all or a portion of an award pertaining
24   to an issue not at all subject to arbitration.” Kyocera Corp. v. Prudential-Bache Trade
25   Servs., Inc., 341 F.3d 987, 997-98 (9th Cir. 2003). However, the scope of this review is
26   still “extremely limited,” “designed to preserve due process but not to permit unnecessary
27   public intrusion into private arbitration process.” Id. at 998.
28   ///

                                                   5
                                                                                     17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4560 Page 6 of 12



1        III.   Discussion
2           a. Confirmation of Award under Section 10 of the FAA
3           Plaintiff contends that Defendant cannot show any of the narrow grounds provided
4    for vacating the award under section 10 of the FAA. (Doc. No. 88 at 6; Doc. No 98 at
5    3- 6.) He argues that the arbitrator was acting within his authority when interpreting the
6    contract and deciding the California Labor Code and California Business and Professions
7    Code claims in his favor.
8           Defendant D.O.S. Pizza argues the arbitrator exceeded his authority and/or
9    manifestly disregarded the law in finding in favor of Plaintiff on the claim for alleged
10   failure to pay minimum wages. (Doc. No. 97 at 7-8.) Defendant asserts that Plaintiff’s
11   vehicle reimbursement claim entitles him to recover his unreimbursed expenses under
12   California Labor Code section 2802 but does not entitle him to liquidated damages under
13   California’s minimum wage law. (Id. at 8-15, 16-19.) Further, it argues that because the
14   arbitrator acknowledged California law but disregarded it in favor of reasoning applicable
15   to FLSA claims, he manifestly disregarded the law. (Id. at 15.) 5
16          In discussing the minimum wage claim, the arbitrator wrote:
17          Claimant argues that because Claimant was a minimum wage worker,
            unreimbursed business expenses should be considered a minimum wage
18
            violation, primarily citing scores of federal cases under the FLSA.
19          Respondent strenuously disagrees, and points out that California has a
            different construct than other states under the FLSA. Respondent’s argument
20
            is that in California, Labor Code 2802 is unique, and provides the sole remedy
21          for non-reimbursed business expenses, while the FLSA has no such
            protection. Of interest, there is no published California state case on the issue,
22
            and no mention of this theory in any DLSE Opinions or in its manual. In fact,
23          neither the Arbitrator, nor any of the scores of California employment
            attorneys the Arbitrator asked about this theory since it was first raised by
24
25
26   5
       Noticeably absent from Defendants’ briefing is any attempt to address the court’s
27   admonition that they “show good cause why the court should not rely on the Arbitrator’s
     Award as originally agreed by Defendants.” (Doc. No. 93.)
28

                                                    6
                                                                                      17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4561 Page 7 of 12



1          Claimant’s counsel in this case (needless to say, only discussing the theory
           and not the facts of the case or the names of the parties), had ever even heard
2
           of the possibility of bringing a minimum wage claim due to unreimbursed
3          expenses in California. Given the different construct in California, the out of
           state FLSA cases offer little guidance, other than the logic that if a minimum
4
           wage worker is asked to bear the business expense of the employer, it takes
5          away the bare minimum wage required by law.
6    Doc. No 88-2 at 12-13. The arbitrator then proceeded to discuss an unpublished California
7    Court of Appeal case, DeRosa v. California Unemployed Insurance Appeals Board, No.
8    F0444247, 2005 WL 3877622, (Feb. 17, 2005). He acknowledged that although an
9    unpublished decision is not binding, courts may follow the analysis of such decisions. And
10   it is the analysis that he focused on, finding its “logic sound” and reasoning “beyond
11   reproach.” (Id.) Specifically, he pointed to the court’s conclusion that:
12         there is no legal difference between deducting a cost directly from the
           worker’s wages and shifting a cost for the employee to bear; employer may
13         not deduct from employee wages the cost of facilities which primarily benefit
14         the employer if such deductions drive wages below the minimum wage; this
           rule cannot be avoided by simply requiring employees to make such purchases
15         on their own, either in advance of or during the employment. [De Rosa,
16         2005 Cal. App. Unpub. LEXIS 1460, at * 32-41 & ftnt. 9. (quoting Arriaga v.
           Florida Pac. Farms, LLC, 305 F.3d 1228, 1336 (11th Cir. 2002))]
17
18   Doc. No. 88-2 at 13. Next, the arbitrator recognized that although there is no direct parallel
19   in the FLSA to Labor Code section 2802, “there is certainly a virtually identical parallel to
20   the inviolate principal to the minimum wage.” (Id.)
21         The arbitrator then proceeded to discuss Sanchez v. Aerogroup Retail Holdings, Inc.,
22   No. 12–CV–05445–LHK, 2013 WL 1942166 (N.D. Cal. May 8, 2013) where a federal
23   district court rejected an employer’s argument that because a claim under California Labor
24   Code section 2802 was intended as the sole remedy for recovery of unreimbursed business
25   expenses, there could be no claim for a minimum wage violation based on unreimbursed
26   job expenses. (Id. at 14.) He quoted two specific paragraphs from Sanchez:
27         “…the California Legislature “intend[ed] to protect the minimum wage rights
           of California employees to a greater extent than federally….” (cite)
28         Moreover, intuitively, it makes sense that the Legislature would intend to
                                                   7
                                                                                     17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4562 Page 8 of 12



1          afford employees protection in these circumstances. An employee who has
           ostensibly been paid the minimum wage but has been required to make an
2
           expenditure which reduces the employee’s net income below the minimum
3          wage is, in essence, in the same position as an employee who was paid less
           than the minimum wage at the outset. Both have been required to satisfy their
4
           living expenses with less than the minimum wage. In light of these factors,
5          the Court believes that Sections 1194, 1194.2, 1197 and 1197.1 should be
           construed as permitting a cause of action where an employee has been
6
           required to bear expenses which effectively cause the employee’s wages to
7          fall below the minimum wage. [Sanchez, 2013 U.S. Dist. LEXIS 66571 at *
           30-31.]
8
9          An employer who causes an employee to bear expenses which reduce the
           employee’s net pay below the minimum wage has committed two wrongs.
10
           First, the employer has not reimbursed the employee for expenses as required
11         by Section 2802. Second, the employer has caused the employee to have to
           satisfy the employee’s living expenses with less than the minimum wage.
12
           Notably, different penalties apply where an employer is alleged to have
13         committed the later wrong. …. Accordingly, the availability of a cause of
           action for reimbursed expenses under Section 2802 does not persuade the
14
           Court that the Legislature did not also intend that employers would be liable
15         under the minimum wage laws where the employer also caused the employee
           to bear expenses which cause the employee’s net wages to fall below the
16
           minimum wage law. Id. at *31-32.
17
18   Doc. No. 88-2 at 14. The arbitrator concluded “[d]espite the ‘surprising’ nature of the
19   theory advocated by Claimant, the logic of these cases is sound and irrefutable. Liquidated
20   damages under Labor code 1194.2 are awarded in the amount of $6,941.41.” (Id.)
21         As set forth above, manifest disregard requires more than a merely incorrect
22   application of law, it requires that the record demonstrate an intentional disregard of it. In
23   other words, “the moving party must show that the arbitrator ‘understood and correctly
24   stated the law and then ignored it.” Defendant attempts to suggest that the arbitrator did
25   this by “shrugg[ing] off” Southern California Pizza Co., LLC v. Certain Underwriters at
26   Lloyd’s, 225 Cal. Rptr. 3d 635, (2019), a published California Court of Appeal case that,
27   in its opinion, “reinforces that Sanchez and DeRosa are inconsistent with” Gattuso v.
28   Harte-Hanks Shoppers, Inc., 42 Cal. 4th 554, 572 (2007). (Doc. No. 97 at 19.) But the

                                                   8
                                                                                     17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4563 Page 9 of 12



1    only evidence of the arbitrator’s alleged manifest disregard of Southern California Pizza
2    and Gattuso is Defendant’s repeated citations to them in its briefs, and the arbitrator’s
3    failure to explicitly discuss these two cases in his order. The Defendant’s dislike of the
4    arbitrator’s decision to openly discuss DeRosa and Sanchez is clearly evidenced by its
5    labelling of these two cases as “stray caselaw”, see Doc. No. 97 at 19, even though Sanchez
6    has been cited by subsequent district courts certifying classes on similar wage theories.
7    This court does not find the arbitrator’s analysis amounts to manifest disregard of the law
8    under the FAA.
9          To the contrary, it is apparent from the record that the arbitrator attempted to
10   thoughtfully consider and apply the case law.         He consulted scores of employment
11   attorneys and, finding “no published California state case on the issue, and no mention of
12   this theory in any DLSE Opinions or in its manual,” applied what he determined was the
13   reasoned logic of two cases he determined to be most on point. Assuming Southern
14   California Pizza and Gattuso are both applicable to the instant case, it is entirely possible
15   that the arbitrator read both cases, and his understanding of the cases was simply incorrect.
16   Alternatively, the arbitrator could have read and understood both cases, and concluded that
17   they were distinguishable from the case before him. And even if the arbitrator reached the
18   wrong legal conclusion, legal error does not constitute “manifest disregard.” Biller,
19   668 F.3d at 665, Luong v. Circuit City Stores Inc., 368 F.3d 1109, 1112 (9th Cir. 2004)
20   (“manifest disregard for the law means something more than just an error in the law or a
21   failure on the part of the arbitrators to understand or apply the law.”).
22         Moreover, the arbitrator’s failure to explain how Plaintiff’s unreimbursed costs
23   necessarily violate the minimum wage carries no weight. Whether findings are supported
24   by the evidence in the record is beyond the scope of this court’s review. As the Ninth
25   Circuit has explained:
26         [a]rbitrators are not required to set forth their reasoning supporting an award.
           An arbitrators’ ‘award may be made without explanation of their reasons and
27
           without a complete record of their proceedings[.]” “If they choose not to do
28

                                                   9
                                                                                    17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4564 Page 10 of 12



1           so, it is all but impossible to determine whether they acted with manifest
            disregard for the law.”
2
3     Bosack, 586 F.3d at 1104 (quoting Wilko v. Swan, 346 U.S. 427, 469 (1953) and Dawahare
4     v. Spencer, 210 F.3d 666, 669 (6th Cir. 2000)). Therefore, this court has “no authority to
5     re-weigh the evidence” presented to the arbitrator. Coutee v. Barington Capital Grp., L.P.,
6     336 F.3d 1128, 1134 (9th Cir. 2003).
7           From the record before it, nothing suggests to this court that the arbitrator recognized
8     the applicable law and ignored it. Therefore, the court need not reach the issue of whether
9     the arbitrator’s underlying decision was correct.
10          b. Award of Attorney’s Fees
11          Plaintiff maintains that he is entitled to recover his fees and costs incurred in
12    obtaining confirmation of the arbitration award. (Doc. No. 88 at 6-7.) Defendant objects
13    to the request, claiming that Plaintiff’s fee claim is improper, unsupported, and should be
14    denied or reduced. (Doc. No. 100 at 6-7.)
15          The court begins by addressing Defendant’s contention that it has not been given the
16    opportunity to brief the matter of fees. The court finds this assertion to be disingenuous.
17    The question of fees related to the confirmation of the arbitration award was raised by
18    Plaintiff in his opening brief (filed on September 15, 2020), his reply brief (filed on
19    October 6, 2020) and in the opposition brief (filed on November 2, 2020). Because of
20    Defendant’s failure to abide by the briefing schedule set by the court, Defendant had an
21    opportunity to address the fee request in its opposition (filed on October 20, 2020), and its
22    reply (filed on November 23, 2020). The fact that it chose not to do so was a tactical
23    decision made at its own risk.
24          “[T]here is nothing in the Federal Arbitration Act which provides attorneys' fees to
25    a party who is successful in seeking confirmation of an arbitration award in the federal
26    courts.”). See Menke v. Monchecourt, 17 F.3d 1007, 1009 (7th Cir.1994). Federal courts
27    may award attorneys’ fees if there is a valid contract that provides for the award, an express
28    statutory authority or rule authorizing the award, or if the opposing party “has acted in bad

                                                    10
                                                                                      17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4565 Page 11 of 12



1     faith, vexatiously, wantonly, or for oppressive reasons.” See U.S. v. Standard Oil Co. of
2     Cal., 603 F.2d 100 (9th Cir.1979) (internal quotations and citations omitted). See also Int’l
3     Union of Petroleum & Indus. Workers v. W. Indus. Maint., Inc., 707 F.2d 425, 428 (9th
4     Cir.1983) (in case involving award of fees because of party's failure to abide by arbitrator's
5     award, stating that, “[u]nder the American rule, absent contractual or statutory
6     authorization, a prevailing litigant ordinarily may not collect attorneys’fees”).
7           Here, Plaintiff claims his statutory authorization to fees is provided by the
8     substantive law underlying the FAA arbitration, specifically the FLSA and California
9     Labor Code provisions 2802(c) and 1194(a), which expressly allow for mandatory fee
10    shifting. The governing FLSA statute, 29 U.S.C. § 216(b) provides that “[t]he court in
11    such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a
12    reasonable attorney's fee to be paid by the defendant, and costs of the action.” Similarly,
13    under Labor Code section 2802: “[a]n employer shall indemnify his or her employee …”
14    and “the term necessary expenditures or losses” shall include all reasonable costs,
15    including, but not limited to, attorney’s fees incurred by the employee.” CAL. LAB. CODE.
16    § 2802(b),(c). Thus, because there is no real dispute that Plaintiff is entitled to recover
17    attorney’s fees based on the affirmation of the Final Award, the court does not think
18    that further briefing on the matter would be beneficial. See Ashton v. PJ La., Inc.,
19    Civil Action No. 19-901, 2020 WL 1068161, at * 2 (W.D. La., Mar. 2, 2020) (finding
20    successful plaintiff in FLSA suit legally entitled to recover her attorney's fees incurred in
21    the confirmation of the arbitration award) (collecting cases).
22          In support of the request, Plaintiff’s counsel, Mark Potashnick, submitted a
23    declaration and chart detailing the time spent in preparing the briefings currently before the
24    court. (Doc. No. 98-1, 98-2.) All told, Mr. Potashnick seeks $10, 925.00 6 in fees for 19
25
26
27    6
       The billing record indicates $10,925.00, whereas the motion references $11,215.50.
      Without documentary support for the higher amount, the court finds the $10,925 to be the
28    more reliable sum.
                                                    11
                                                                                      17cv1332 JM(LL)
     Case 3:17-cv-01332-JM-LL Document 101 Filed 03/29/21 PageID.4566 Page 12 of 12



 1 hours work at a rate of $575 an hour. The billing rate was reduced from Mr. Potashnick' s
 2 usual rate of $650 an hour to $575. (See 88-2 at 21.) A separate declaration was also filed
 3 by Richard M. Paul attesting to the work he performed on the motions currently before the
 4    court. (Doc. No. 98-3.) Based on the evidence provided, the court finds Plaintiffs fee
 5    calculation, including the rates and the amount of work performed, reasonable under the
 6    circumstances. Accordingly, the court awards Plaintiff $10,925.00 in attorney' s fees.
 7          Finally, the court addresses Plaintiffs assertion that he is entitled to costs pursuant
 8 to Federal Rule of Civil Procedure 54(d). (Doc. No. 88 at 6.) Having not received any
 9    explanation as to what those costs are, the court cannot ascertain whether they are
10    reasonable or compensable under the rule. Accordingly, Plaintiff shall file a bill of costs
11    with the Clerk of Court consistent with Rule 54(d) and the Civil Local Rules of this court.
12       IV.   Conclusion
13          For the reasons set forth above, the court hereby GRANTS Plaintiffs corrected
14    motion to reopen case and confirm arbitration awards (Doc. No. 88), and DENIES
15    Defendant's cross-motion to vacate or modify arbitration award (Doc. No. 96).
16          There being no remaining matters in dispute, it is FURTHER ORDERED that
17    Plaintiffs claims are DISMISSED with PREDUDICE.
18          The Clerk of Court shall CLOSE this CASE.
19          IT IS SO ORDERDED.
20     Dated: March 26, 2021
21
22
23
24
25
26
27
28

                                                   12
                                                                                     17cv l 332 JM(LL)
